Defendant appeals from a judgment entered upon the verdict of a jury for twenty-five hundred dollars damages in a libel action. It was pleaded in the complaint and adffiitted in the answer that the following article appeared in the defendant’s newspaper, the Plattsburgh Daily Republican, on January 14, 1938: “ Guilty of Assault, in Vermont Prison. Jerry Rushlow, a linotype operator, for several years employed in the office of the Essex County Republican at Keeseville, and later an employe in the printing offices in Plattsburgh, was sentenced last Friday to Windsor Prison, at Windsor, Vt., to a term of from one to two years for assault. He had been in a hospital for some time prior to his appearance in court recovering from injuries received while attempting to make a getaway following the assault.— Record-Post.” It is conceded that the article was untrue. Under the pleadings, plaintiff is entitled to compensatory *932damages. On the question of punitive damages, the answer pleads that the article had appeared in the Record-Post, a newspaper published in Essex county, N. Y., and that the editor of the defendant believed it to be true, and that a “ correction ” was published the following day wherein it was stated that the defendant “ regrets the publication of this article * * * and takes this occasion to rectify the mistake.” The editor and the manager of defendant’s newspaper were acquainted with plaintiff. He had resided in New York State in and in the vicinity of Plattsburgh for about twenty-five years, and at the time of the publication was, and now is, a resident of Burlington, Vt., the latter city is about twenty-five miles across the lake from Plattsburgh, and the toll for a telephone message between the two places is thirty-five cents. Under the facts the jury was justified in finding that the publication was reckless and in wanton disregard of the rights of the plaintiff, and in awarding punitive damages. It was the duty of the defendant to investigate before so serious a charge was given publicity. The verdict for compensatory and punitive damages is not excessive. The judgment and order should be affirmed. Judgment and order unanimously affirmed, with costs. Present — Hill, P. J., Crapser, Bliss, Schenek and Foster, JJ.